Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, 7, 10, 11, 14, 16, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kageyama (US 20040097824) in view of Zhang (CN 108375912).
Regarding claim 1 Kageyama teach a mobility user [[authentication]] apparatus using a brain wave signal, the apparatus (fig. 1) comprising: 
a receiver configured to receive a predetermined user input from a passenger of a mobility ([0027] FIG. 1 is a block diagram showing the system configuration of a control apparatus intended for vehicles and using a brain wave signal in accordance with embodiment 1 of the present invention. In this figure, a key input unit 1 receives an instruction input by a user according to the user's operation); 
a display configured to display a preset image list to the passenger on a predetermined area in the mobility based on the received user input ([0028] The control processing unit 4 is comprised of a data storage unit 5, an arithmetic unit 6, and a vehicle-mounted apparatus control unit 7. A display unit 8 and a vehicle-mounted apparatus 9 are connected with this control processing unit 4. The display unit 8 produces a screen display based on image data delivered thereto by the control processing unit 4 also see [0017] FIGS. 6A to 6C are diagrams each showing an example of a screen display showing an operation description, which is produced in brain wave registration processing of FIG. 5); 
as a response to the displayed image list (fig. 5, ST105), a sensor configured to collect a brain wave signal for the passenger for a predetermined time (fig. 5 ST106 is Yes).
Kageyama silent on a controller configured to perform authentication for the passenger by analyzing the collected brain wave signal.
However Zhang teach a controller (the embodiment of the invention example division function unit of the electronic device according to the method, for example, can be divided every function unit corresponding to each function, and also can be two or more than two function integrated in a processing unit) configured to perform authentication for the passenger by analyzing the collected brain wave signal (research shows that each person browsing a specific picture or information, generated by the brain wave signal, namely the "brain" is different, therefore, the embodiment of the invention, the electronic device may be based on a brain wave sensor collecting brain wave signal of the user, authenticating the identity of the user based on the brain wave signal and acquiring the user corresponding to the control instruction).
Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Kageyama in light of Zhang so that it may include a controller configured to perform authentication for the passenger by analyzing the collected brain wave signal.


The motivation is to improve the intelligent control of convenience and pertinence.
Regarding claim 4 Kageyama teach wherein the preset image list comprises an image with a predetermined relevance to the passenger ([0017] FIGS. 6A to 6C are diagrams each showing an example of a screen display showing an operation description, which is produced in brain wave registration processing of FIG. 5).

Regarding claim 6 Kageyama teach wherein the display is configured to display at least one or more images of the preset image list in a sequential order on the predetermined area of the mobility ([0017] FIGS. 6A to 6C are diagrams each showing an example of a screen display showing an operation description, which is produced in brain wave registration processing of FIG. 5).

Regarding claim 7 Kageyama teach wherein the predetermined area comprises an area in at least one of a display capable of being projected in the mobility (fig. 3, fig. 6A-C), a head up display (HUD), and a navigation display ([0025]).

Regarding claim 10 Kageyama teach in view of Zhang teach wherein the controller (fig. 2) is further configured to provide the passenger with a result of the authentication (Zhang: the embodiment of the invention example division function unit of the electronic device according to the method, for example, can be divided every function unit corresponding to each function, and also can be two or more than two function integrated in a processing unit) configured to perform authentication for the passenger by analyzing the collected brain wave signal (research shows that each person browsing a specific picture or information, generated by the brain wave signal, namely the "brain" is different, therefore, the embodiment of the invention, the electronic device may be based on a brain wave sensor collecting brain wave signal of the user, authenticating the identity of the user based on the brain wave signal and acquiring the user corresponding to the control instruction) for the passenger.

Regarding claim 11 the limitations are significantly similar to the limitations of claim 1 so rejected same way.

Regarding claim 14 the limitations are significantly similar to the limitations of claim 4 so rejected same way.

Regarding claim 16 the limitations are significantly similar to the limitations of claim 6 so rejected same way.

Regarding claim 17 the limitations are significantly similar to the limitations of claim 7 so rejected same way.

Regarding claim 20 the limitations are significantly similar to the limitations of claim 10 so rejected same way.


Claim(s) 2, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kageyama (US 20040097824) in view of Zhang (CN 108375912) and further in view of Ruemelin (US 20180273053).
Regarding claim 2 Kageyama teach wherein the predetermined user input ([0027] FIG. 1 is a block diagram showing the system configuration of a control apparatus intended for vehicles and using a brain wave signal in accordance with embodiment 1 of the present invention. In this figure, a key input unit 1 receives an instruction input by a user according to the user's operation).
Kageyama is silent on input is a pressure with a predetermined magnitude or above that is applied to at least one of a start button, a brake pedal, a seat, and a steering wheel of the mobility.
However, Ruemelin teach input is a pressure with a predetermined magnitude or above that is applied to at least one of a start button, a brake pedal, a seat, and a steering wheel of the mobility ([0007]).
Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Kageyama in light of Ruemelin so that it may include input is a pressure with a predetermined magnitude or above that is applied to at least one of a start button, a brake pedal, a seat, and a steering wheel of the mobility.
The motivation is to provide highly automated driving mode for vehicle occupant.

Regarding claim 12 the limitations are significantly similar to the limitations of claim 2 so rejected same way.

Claim(s) 3, 8-9, 13, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kageyama (US 20040097824) in view of Zhang (CN 108375912) and further in view of Terao (US 20100010365).

Regarding claim 3 Kageyama teach the preset image list comprises at least one or more images ([0028] [0017]).
But silent on one or more images with different image characteristics; and the different image characteristics comprise at least one of a chroma, a color depth, brightness, contrast, clarity, mellowness, and content information.
However, Terao teach one or more images with different image characteristics; and the different image characteristics comprise at least one of a chroma, a color depth, brightness, contrast, clarity, mellowness, and content information ([0032] FIG. 3 shows detail of the display unit 40 of the vehicle onboard device of FIG. 1. The display unit 40 includes a shape/color change processing unit 41, a destination display processing unit 42, a scroll processing unit 43, and a rendering unit 44. The shape/color change processing unit 41 changes shapes and colors of a screen on the display for promoting induction of a brain wave for driving a screen. A screen display for promoting the induction of the screen driving brain wave is a screen display which is different from a normal screen display, and is partially changed in shape and color. For example, when a part close to an edge of the display area, such as a map or characters displayed on a lower right portion, is expanded only in the vertical direction, or in the horizontal direction, or is deformed in a manner other than zooming in/out, viewing this part will produce a sense of abnormality, and, thus, a brain wave able to scroll the screen up/down and leftward/rightward or able to switch the screen tends to be induced. The color change includes a change in background color, a change in color of characters, negative/positive inversion, a display in a complementary color, a display used when headlights are on while the headlights are actually off, and a display used when the headlights are off while the headlights are actually on. Even when the change in shape is zooming in/out, though the reliability of the operation decreases, the operation may be possible).
Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Kageyama in light of Terao so that it may include on one or more images with different image characteristics; and the different image characteristics comprise at least one of a chroma, a color depth, brightness, contrast, clarity, mellowness, and content information.
The motivation is to control of vehicle onboard devices using a brain wave signal.



Regarding claim 8 Kageyama in view of Terao teach wherein the sensor (Terao:[0041] FIG. 13 illustrates an arrangement of a brain wave sensor) is configured to collect the brain wave signal of the passenger gazing at an image displayed on the predetermined area of the mobility for the predetermined time (Terao :[0036] When the operator looks at the display part at one of the four corners for more than 0.5 seconds, a bar chart 14 indicating the intensity of a brain wave corresponding to the option is shown on a part of the screen).

Regarding claim 9 Kageyama in view of Zhang, Terao teach wherein the controller is configured to perform authentication (Zhang: (the embodiment of the invention example division function unit of the electronic device according to the method, for example, can be divided every function unit corresponding to each function, and also can be two or more than two function integrated in a processing unit) configured to perform authentication for the passenger by analyzing the collected brain wave signal (research shows that each person browsing a specific picture or information, generated by the brain wave signal, namely the "brain" is different, therefore, the embodiment of the invention, the electronic device may be based on a brain wave sensor collecting brain wave signal of the user, authenticating the identity of the user based on the brain wave signal and acquiring the user corresponding to the control instruction) for the passenger by analyzing the collected brain wave (fig. 2, [0030]) signal by determining whether or not characteristic information of the brain wave signal collected for the predetermined time is similar to pre-stored brain wave signal characteristic information for the passenger ([0036] The arithmetic unit 6 can average the n detected, learned-about brain wave patterns which the arithmetic unit 7 acquires by repeating step ST106 the predetermined number of times and store the average of the n detected, learned-about brain wave patterns in the corresponding storing area of the operation-description-vs.-brain-wave-pattern storing unit 82.). 
Regarding claim 13 the limitations are significantly similar to the limitations of claim 3 so rejected same way.

Regarding claim 18 the limitations are significantly similar to the limitations of claim 8 so rejected same way.

Regarding claim 19 the limitations are significantly similar to the limitations of claim 9 so rejected same way.

Claim(s) 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kageyama (US 20040097824) in view of Zhang (CN 108375912) and further in view of Lee (CN 105899255).

Regarding claim 5 Kageyama teach wherein the image with the predetermined relevance to the passenger.
But Silent on an image activating a brain wave signal in a frontal lobe.

However, Lee teach an image activating a brain wave signal (fig. 12, item 610) in a frontal lobe (an initial voltage-current high voltage generation module 210 for stimulating the frontal lobe).
Therefore, it would have been obvious to one of the ordinary skilled in the art to combine Kageyama in light of Lee so that it may include an image activating a brain wave signal in a frontal lobe.
The motivation is to provide a brain wave measuring and brain stimulation system.
Regarding claim 15 the limitations are significantly similar to the limitations of claim 5 so rejected same way.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Lim et al. US 20120049998







Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687. The examiner can normally be reached M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625